DETAILED ACTION
	Applicant’s amendment and remarks filed August 17, 2022 are acknowledged and entered.  Claims 16-25, 27 and new claims 28-45 are under examination.  This action is made non-final in view of the new grounds of rejection set forth below.  Any inconvenience is regretted.
Response to Amendment
The rejection of claims 16-18 and 20-24 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Detlef Oerter (WO 2011/009854 A2, “Oerter”, published January 27, 2011, English equivalent is US 2012/0177686 A1), and the rejection of claims 16-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oerter in view of Heikki Hyöty (WO 2001/00236A1, “Hyöty”), are withdrawn in view of Applicant’s amendment limiting the patient population to those at increased risk of T1D, which is not taught by Oerter.

Claims Summary
	Claim 16 and its various dependent embodiments are directed to a method of inducing an immune response to coxsackie B virus (CBV) in an individual at increased risk of developing type 1 diabetes by administering a composition comprising:
CBV1 and CBV2 in inactivated form (claims 16 and 17), a subunit (claims 16 and 18), or a VLP (claims 16 and 19), and
At least one CBV selected from CBV3, CBV4, CBV5 and CVB6, or all (claim 20) in inactivated form, a subunit, or a VLP;
wherein the composition does not include any enterovirus or enterovirus VLP other than a CBV virus or VLP, and wherein administering induces an immune response to CBV.
The composition further comprises a pharmaceutically acceptable excipient (claim 21), or an adjuvant (claim 22).  Administration is intramuscular (claim 23) or subcutaneous (claim 24).    The individual is a pregnant woman (claim 25), or is a carrier of an HLA DR3 and/or DR4 allele (claim 27).  
Claims 28-36 are directed to similar method steps, wherein the individual is a pregnant woman.  Claims 37-45 are directed to similar method steps, wherein the individual is a carrier of an HLA DR3 and/or DR4 allele.  These two claim sets differ from claims 16-25 and 27 in that there is no limitation regarding the individual being at increased risk of developing T1D.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 and 27-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1, 28 and 37 recite, “wherein the composition does not include any enterovirus or enterovirus VLP other than a CBV virus or VLP”.  While the specification and claims as originally filed disclose a composition that comprises CBV viruses or VLPs, there is no particular exclusion concerning all other enteroviruses.  If Applicant wants to exclude other viruses, then the transitional language “consisting of” would be more appropriate to limit the contents of the composition without introducing new matter (i.e., excluding particular viruses).

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-22 and 28-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikki Hyöty (WO 2001/00236A1, “Hyöty”, of record in the IDS filed 8/17/2020) in view of See and Tilles (Scand. J. Infect. Dis., 1994, 26:739-747, "See", of record in the IDS filed 8/17/2020).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
	Please note the following regarding claim interpretation.  The claimed method comprises administering a composition comprising CBV viruses in various embodiments.  Please note that while the composition excludes other enteroviruses, the method does not exclude administration of other components.  
Hyöty discloses prevention of type 1 diabetes by administering killed (inactivated) or subunit CBV 1-6 (claims 17, 18, 29 and 30) and oral poliovirus vaccine (OPV) simultaneously, before or after OPV (see page 6, last paragraph, page 7, and page 11).  In the “before or after” scenario, the CBV composition would not contain any other enterovirus (claims 16 and 28, “wherein the composition does not include any enterovirus or enterovirus VLP”).  The vaccines can be given during pregnancy (claims 25 and 28) and also to the baby postnatally, see Table 1, as well as to high-risk groups of children with genetic risk alleles for T1D (see page 14, lines 4-7) (claim 16, “at increased risk of developing type 1 diabetes”).  Other forms of the vaccine include nucleic acids encoding antigens, empty viral capsids that lack the viral genome, which is essentially a virus-like particle (see page 9, lines 17-30) (claims 19 and 31).  Also contemplated are pharmaceutically acceptable excipients and adjuvants (see page 10, lines 5-12) (claims 21, 22, 33 and 34).  
Hyöty does not explicitly suggest a vaccine consisting of multiple CBV serotypes.  However, it would have been obvious to have selected a polyvalent, inactivated CBV composition consisting of all six serotypes.  One would have been motivated by See’s teachings that an inactivated, polyvalent CBV vaccine with all six serotypes was found to protect mice from severe acute infection with clinical strains of CBV (see abstract) (claims 20 and 32).  See notes that infection with CBV is associated with many complications, such as type I diabetes.  While See does not outright state that a polyvalent CBV vaccine will prevent type I diabetes, one would have recognized that inhibition of CBV using a polyvalent CBV vaccine, such as that disclosed by See, would be an embodiment worth pursuing from Hyöty’s disclosure with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claims 27 and 37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikki Hyöty (WO 2001/00236A1, “Hyöty”, of record in the IDS filed 8/17/2020) in view of See and Tilles (Scand. J. Infect. Dis., 1994, 26:739-747, "See", of record in the IDS filed 8/17/2020) as applied to claim 16 above, and further in view of Aly et al. (PNAS, 2006, 103(38):14074-14079, “Aly”).  The claims are summarized and correlated with the teachings of the prior art in bold font below.
Please note the following regarding claim interpretation.  The claimed method comprises administering a composition comprising CBV viruses in various embodiments.  Please note that while the composition excludes other enteroviruses, the method does not exclude administration of other components.  
Hyöty discloses prevention of type 1 diabetes by administering killed (inactivated) or subunit CBV 1-6 (claims 38 and 39) and oral poliovirus vaccine (OPV) simultaneously, before or after OPV (see page 6, last paragraph, page 7, and page 11).  In the “before or after” scenario, the CBV composition would not contain any other enterovirus (claim 37, “wherein the composition does not include any enterovirus or enterovirus VLP”).  Other forms of the vaccine include nucleic acids encoding antigens, empty viral capsids that lack the viral genome, which is essentially a virus-like particle (see page 9, lines 17-30) (claim 40).  Also contemplated are pharmaceutically acceptable excipients and adjuvants (see page 10, lines 5-12) (claims 42 and 43).  
Hyöty does not explicitly suggest a vaccine consisting of multiple CBV serotypes.  However, it would have been obvious to have selected a polyvalent, inactivated CBV composition consisting of all six serotypes.  One would have been motivated by See’s teachings that an inactivated, polyvalent CBV vaccine with all six serotypes was found to protect mice from severe acute infection with clinical strains of CBV (see abstract) (claim 41).  See notes that infection with CBV is associated with many complications, such as type I diabetes.  While See does not outright state that a polyvalent CBV vaccine will prevent type I diabetes, one would have recognized that inhibition of CBV using a polyvalent CBV vaccine, such as that disclosed by See, would be an embodiment worth pursuing from Hyöty’s disclosure with a reasonable expectation of success.
While Hyöty discloses that the vaccines are suitable for high-risk groups of children with genetic risk alleles for T1D (see page 14, lines 4-7), no particular alleles are named.  Aly discloses that HLA-DR3 and HLA-DR4 are high risk alleles for T1D (see abstract) (claims 27 and 37).  One would have thus been motivated to administer the vaccines to patient populations carrying HLA-DR3 and/or HLA-DR4, with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 23, 24, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikki Hyöty (WO 2001/00236A1, “Hyöty”, of record in the IDS filed 8/17/2020) in view of See and Tilles (Scand. J. Infect. Dis., 1994, 26:739-747, "See", of record in the IDS filed 8/17/2020), as applied to claims 16 and 28 above, and further in view of Detlef Oerter (WO 2011/009854 A2, “Oerter”, published January 27, 2011, English equivalent is US 2012/0177686 A1).
Likewise, claims 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikki Hyöty (WO 2001/00236A1, “Hyöty”, of record in the IDS filed 8/17/2020) in view of See and Tilles (Scand. J. Infect. Dis., 1994, 26:739-747, "See", of record in the IDS filed 8/17/2020) and Aly et al. (PNAS, 2006, 103(38):14074-14079, “Aly”), as applied to claim 37 above, and further in view of Detlef Oerter (WO 2011/009854 A2, “Oerter”, published January 27, 2011, English equivalent is US 2012/0177686 A1, of record in the IDS filed 8/17/2020).
Claims 23, 35 and 44 are directed to embodiments wherein administration is intramuscular.  Claims 24, 36 and 45 are directed to embodiments wherein administration is subcutaneous.
Hyöty’s teachings are outlined above.  Hyöty discloses parenteral administration (see page 9, lines 33-34), which encompasses subcutaneous and intramuscular administration.  However, Hyöty does not name subcutaneous and intramuscular administration.  However, it would have been obvious to have selected any of the known routes of parenteral administration, such as subcutaneous and intramuscular, with a reasonable expectation of success.  Oerter discloses the administration of a vaccine composition comprising killed/inactivated or subunit coxsackie B viruses to induce an immune response, via intramuscular or subcutaneous (see paragraphs [0081]-[0082]).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-25 and 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,675,344 B2 in view of Heikki Hyöty (WO 2001/00236A1, “Hyöty”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instantly claimed genus.  The patented claims are directed to embodiments wherein the composition excludes CBV6.  This is a species of the instantly claimed genus wherein the composition does not exclude CBV6.  The instant claims differ from the patented claims in that patient populations are defined: patients at increased risk of developing T1D,  and pregnant women.  The instant claims are rendered obvious over the patented claims in view of the teachings of Hyöty.  Hyöty discloses prevention of type 1 diabetes by administering killed or subunit CBV 1-6 (separately from oral poliovirus vaccine) (see page 6, last paragraph, page 7, and page 11).  The vaccines can be given during pregnancy and also to the baby postnatally, see Table 1, as well as to high-risk groups of children with genetic HLA-risk alleles for T1D (see page 14, lines 4-7, and page 16, lines 1-2).  Thus, it would have been obvious to have claimed methods of administration to pregnant patient populations or those at increased risk of developing T1D, with a reasonable expectation of success.

Claims 27 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,675,344 B2 in view of Heikki Hyöty (WO 2001/00236A1, “Hyöty”) as applied to claims 16 and 37 above, and further in view of Aly et al. (PNAS, 2006, 103(38):14074-14079, “Aly”).  The instant claims are directed to embodiments wherein the individual receiving the composition is a carrier of an HLA-DR3 and HLA-DR4 allele.  The patented claims do not specify these alleles.  As outlined above, Hyöty discloses administration to high-risk groups of children with genetic HLA-risk alleles for T1D (see page 14, lines 4-7, and page 16, lines 1-2).  Aly discloses that HLA-DR3 and HLA-DR4 are high risk alleles for T1D (see abstract).  Thus, it would have been obvious to have claimed methods of administration to patient populations with HLA-DR3 and/or HLA-DR4, with a reasonable expectation of success.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648